DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiments according to figures 2 and 10, corresponding to claims 1, 3 and 4 in the reply filed on 7/19/2022 is acknowledged. Claims 2 and 5-8 are withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claims recites “a position adjustment unit configured to rise the placement portion…” It is not possible for one thing to rise another thing. It is possible for one thing to raise another thing.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites that the placement portion is configured to support the rolled medium “from a vertically downward direction…” First, the language “from a vertically downward direction” is unclear and ambiguous. More importantly, however, it is not clear from the figures in the immediate application how any component supports the rolled medium in a downward direction. That is, it appears, from everything Examiner can tell, that the roll is supported only against gravity from underneath a portion of the roll, not in the direction of gravity from overtop a portion of the roll. Clarification is required. 
Because claims 3 and 4 depend from claim 1, they are also rejected on this basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tenpaku et al. (2013/0043340) in view of Isowa et al. (4,919,353).

 	Regarding claim 1, Tenpaku teaches a recording device comprising: 
a winding unit (fig. 1, item 37) configured to wind a medium (fig. 1, item R) into a roll shape to form a rolled medium (see fig. 1), wherein 
the winding unit includes 
a rail (fig. 1, item 39a) extending in a first direction (fig. 1, into page) and 
a support mechanism (fig. 4, items 8) supported on the rail and configured to move in the first direction ([0042], note that base portion 8 can slide along rail 39a), 
the support mechanism includes 
a placement portion (fig. 4, item 22) configured to support the rolled medium from a vertically downward direction (see fig. 4, [0098], note that winding unit can have elevating mechanism, see 112 rejection), and 
a position adjustment unit configured to rise the placement portion in a vertically upward direction (see figs. 4 and 6-8).
Tenpaku does not teach wherein when viewed from a second direction intersecting the first direction, a placement surface of the placement portion on which the rolled medium is placed is curved to be convex in the vertically upward direction. Isowa teaches a roll medium placement portion that is convex in an upward direction (Isowa, see fig. 9, Note that placement portion 35 has several3 individual peaks that are convex upward and that, as a whole, placement portion 25 is convex upward). It would have been obvious to one of ordinary skill in the art at the time of invention to use a placement portion with the shape disclosed by Isowa instead of a placement portion with the shape disclosed by Tenpaku because doing so would allow for easier lateral removal and placement of a roll of media onto the placement portion.

Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tenpaku in view of Isowa as applied to claim 1 above, and further in view of Kretzschmar (2,038,660).

 	Regarding claim 3, Tenpaku in view of Isowa teaches the recording device according to claim 1. Tenpaku in view of Isowa does not teach
wherein the position adjustment unit includes 
a shaft extending in the second direction, 
a lever fixed to the shaft and configured to rotate with the shaft serving as a fulcrum, at least one cam fixed to the shaft, the at least one cam being configured to rotate to convert rotational movement of the lever into oscillatory movement in the vertically upward direction or the vertically downward direction, a rising and lowering portion configured to rise in the vertically upward direction or configured to lower in the vertically downward direction by the at least one cam and that supports the placement portion, and a base housing the rising and lowering portion, and the lever intersects the second direction.
Kretzschmar teaches this (Kretzschmar, see figs. 1-4, Note position adjustment unit 6, lever 16, cam 100 and unlabeled shaft in fig. 3, connecting handle opening 52 to the central pump operating part 54). It would have been obvious to one of skill in the art at the time of invention to use the raising and lowering arrangement disclosed by Kretzschmar in the device disclosed by Tenpaku in view of Isowa because doing so would amount to the substitution of one known raising/lowering mechanism for another to obtain predictable results.  	Regarding claim 4, Tenpaku in view of Isowa and Kretzschmar teaches the recording device according to claim 3, further comprising: 
a second support mechanism; and 
a second lever disposed in the second support mechanism, 
wherein a position of the lever in the second direction is different from a position of the second lever in the second direction such that the lever and the second lever do not interfere with each other when the lever and the second lever are rotated with the shaft serving as a fulcrum (Note that, upon application of Kretzschmar’s raising/lowering mechanism to both of the position adjustment mechanisms disclosed by Tenpaku, the claimed limitations would be met. In other words, the resultant device would have two levers each positioned at different positions along the shaft so as not to interfere and allow for independent movement of the two placement portions).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853